DETAILED ACTION
This Office Action is in response to the Amendment filed on 22 February 2022.
Claims 1, 3, 5-8, 13, 15 and 17-27 are presented for examination.
Claims 1, 3, 8, 13, 15, 20-21 and 24 are amended.
Claims 2, 4, 9-12, 14 and 16 are canceled.
Claims 25-27 are new.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 28 October 2021. The submission is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.

Response to Arguments
Applicant’s arguments, see page 7, filed 22 February 2022, with respect to the Objection of Claims 8, 20 and 24 have been fully considered and are persuasive.  The Objection of Claims 8, 20 and 24 has been withdrawn. 

Applicant’s arguments, see pages 7-10, filed 22 February 2022, with respect to the 35 USC § 102/103 Rejection of Claims 1, 3, 5-7, 13, 15, 17-19 and 21-23 have been fully considered and are persuasive.  The 35 USC § 103 Rejection of Claims 1, 3, 5-7, 13, 15, 17-19 and 21-23 has been withdrawn. 

Allowable Subject Matter
Claims 1, 3, 5-8, 13, 15 and 17-21 are allowed.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Dimou et al (US 2015/0023439 A1) discloses Apparatuses, Methods, And Computer Program Products For Selecting A Cyclic Prefix Length.  Specifically see Figure 3 and paragraphs 13, 40-41,
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LATRESA A McCALLUM whose telephone number is (571)270-5385. The examiner can normally be reached M-F 7:00am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, IAN N MOORE can be reached on 571-272-3085. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/L.A.M/           Examiner, Art Unit 2469                                                                                                                                                                                             /Ian N Moore/Supervisory Patent Examiner, Art Unit 2469